Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070022328 A1 (Tarra) in view of CN 106020865 A (Chen).
Regarding claim 1, Tarra teaches
	A method for protecting a system from being powered off abnormally during an upgrade, which is applied to a system upgrade of a terminal device(par 6 "To avoid the problems in previous consumer devices, embodiments of the invention intelligently update the firmware of a consumer device. A back-up application image is stored as firmware on the consumer device. If the primary application image is corrupted, the back-up application image , wherein the terminal device comprises a plurality of storage partitions, each of the plurality of storage partitions(par 23 "The first non-volatile memory and the second non-volatile memory can be implemented, for example, as separate locations on a single component of non-volatile memory 102. As another example, the first non-volatile memory and the second non-volatile memory can be implemented as distinct components of non-volatile memory. ") stores a first system image file, a second system image file, a first offset value corresponding to the first system image file, and a second offset value corresponding to the second system image file respectively(fig 1:104A, 104B; par 21 "The non-volatile memory 102 includes two or more application images, such as application image 104A and application image 104B. Application image 104A and application image 104B are independent and distinct groups of processor instructions. When executed on the processor 106, either application image 104 will allow the consumer device 100 to perform its intended functionality without relying on the other (provided the application image is not corrupt). "); and
the method comprises the steps of:
Step S1, acquiring a startup offset value of one of the plurality of storage partitions(fig 2:204; par 29 "In the executing bootloader state 204, the consumer device 100 initializes and determines which application image 104 to load. In one embodiment, the application image 104A serves as a primary application image, and the application image 104B serves as a back-up application image, available for execution if the application image 104A is determined to be corrupt. Under normal conditions, the application images 104A is selected.");
Step S2, when the startup offset value is the first offset value, starting the first system image file(fig 2:204; par 29 "In the executing bootloader state 204, the consumer device 100 initializes and determines which application image 104 to load. In one embodiment, the application image 104A serves as a primary application image, and the application image 104B serves as a back-up application image, available for execution if the application image 104A is determined to be corrupt. Under normal conditions, the application images 104A is selected.");
Step S3, acquiring an upgrade file, performing an upgrade operation on the first system image file in the current storage partition by using the acquired upgrade file, and setting the startup offset value as the first offset value when the upgrade is successfully completed(fig 2:210A; par 33 "A command to update the firmware causes the consumer device 100 to enter the running update state 210. In state 210, the consumer device 100 receives an updated application image 114 and stores the updated application image in the non-volatile memory 102. The successful completion of the update returns the consumer device 100 to the executing application image state. According to one embodiment of the present invention, at the successful completion of the update, the consumer device 100 restarts, causing the consumer device 100 to return to the powered down state 202. "); and
Step S4, continuing to perform the upgrade operation on the first system image file that is started, and setting the startup offset value as the first offset value when the upgrade is successfully completed.(par 38 "The consumer device 100 optionally sets 302 a flag indicating that an update of the application image has been initiated. According to one embodiment of the present invention, a flag is used to indicate that an application image update has been initiated and/or completed. If the update process is interrupted or for any 
However, Tarra does not specifically teach updating the second image file while running the first image file.
On the other hand, Chen teaches 
 A method for protecting a system from being powered off abnormally during an upgrade, which is applied to a system upgrade of a terminal device(Chen pg2 par 2 "In view of this, the present invention provides a system upgrade method and apparatus, so as to improve the security and reliability of an embedded device system upgrade."), wherein the terminal device comprises a plurality of storage partitions, each of the plurality of storage partitions stores a first system image file, a second system image file, a first offset value corresponding to the first system image file, and a second offset value corresponding to the second system image file respectively(pg 2 par 6 "According to the running system information, it is determined that the system partition where the running system is located is the first system partition, and the data erasing of the second system partition and the writing of the new system image are performed;"); and
the method comprises the steps of:
Step S1, acquiring a startup offset value of one of the plurality of storage partitions(pg 6 par 5 "The startup parameters are the parameters that are needed when the system starts up, including load address information such as the system kernel, file system information to be mounted, and so on.");
Step S2, when the startup offset value is the first offset value, starting the first system image file(pg 6 par 5 "The startup parameters are the parameters that are needed when the system starts up, including load address information such as the system kernel, file system information to be mounted, and so on.");
Step S3, acquiring an upgrade file(pg 6 par 3 "When an embedded device needs to be upgraded, the new system image can be written to the embedded device's memory through the network or serial port. For example, maintenance personnel can download a new system image from the network to the memory of the embedded device. Or the maintenance personnel can push the new system image to the embedded device through the network through remote communication, and the embedded device writes to the memory. Or, the maintenance personnel can obtain a new system image from other storage devices such as a USB flash drive, a mobile hard disk, and the like through a serial port, and write the memory of the embedded device; "), performing an upgrade operation on the second system image file in the current storage partition by using the acquired upgrade file, and setting the startup offset value as the second offset value when the upgrade is successfully completed(pg 7 par 3 "In 104, according to the running system information, it is determined that the system partition where the running system is located is the first system partition, and the data erasure of the second system partition and the writing of the new system image are performed. "); and
Step S4, continuing to perform the upgrade operation on the first system image file that is started, and setting the startup offset value as the first offset value when the upgrade is successfully completed.(pg 6 par 6 "The embodiment of the present invention sets a new information flag bit, that is, an upgrade flag bit, which is used to identify whether the upgrade is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tarra to incorporate the CLAIM of Chen.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Tarra -- a need for a solution for the issue of how to update system images reliable -- with Chen providing a known method to solve a similar problem. Chen provides “a system upgrade method and apparatus, so as to improve the security and reliability of an embedded device system upgrade.”(Chen pg2 par 2)

 Regarding claim 2, Tarra and Chen teaches
The method for protecting a system from being powered off abnormally during an upgrade of claim 1, 
Chen further teaches,
wherein when the startup offset value is the second offset value(pg 2 par 10 “When the embedded device is started, if the upgrade flag has been cleared, the system image in the second system partition is started by using the current startup parameter, and the second system partition is used as a running system partition.”), the method performs the steps of:
Step A1, starting the second system image file(pg 2 par 10 “When the embedded device is started, if the upgrade flag has been cleared, the system image in the second system ;
Step A2, acquiring the upgrade file(pg 4 par 7 “The image acquisition unit is configured to acquire the new system image from the network or the serial port and write the memory before the upgrade.”), performing an upgrade operation on the first system image file in the current storage partition by using the acquired upgrade file, and setting the startup offset value as the first offset value when the upgrade is successfully completed(pg 7 par 3 "In 104, according to the running system information, it is determined that the system partition where the running system is located is the first system partition, and the data erasure of the second system partition and the writing of the new system image are performed." The process works the same if you swap first and second system image files in Chen.); and
Step A3, continuing to perform the upgrade operation on the second system image file that is started, and setting the startup offset value as the second offset value when the upgrade is successfully completed.(pg 6 par 6 "The embodiment of the present invention sets a new information flag bit, that is, an upgrade flag bit, which is used to identify whether the upgrade is successful. By setting the upgrade flag bit, it is possible to know whether the last system upgrade is successful during the system restart process, thereby determining Whether to boot from a new system image." The process works the same if you swap first and second system image files in Chen.)

Regarding claim 3, Tarra and Chen teaches
The method for protecting a system from being powered off abnormally during an upgrade of claim 1, 
Tarra further teaches
wherein in Step S3, the step of performing the upgrade operation on the first system image file(fig 4:402 par 48 "The consumer device 100 determines 402 if the application image 104A is corrupt.") further comprises the steps of:
Step S31, determining whether the first system image file is successfully upgraded, if the result shows "YES", turning to Step S32(fig 4:402 par 48 "The consumer device 100 determines 402 if the application image 104A is corrupt.");
if the result shows "NO", turning to Step S33;
Step S32, after setting the startup offset value as the first offset value, turning to Step S4(fig 3:310; par 44 "The consumer device 100 optionally updates 310 application image 104B. According to one embodiment of the present invention, certain application image updates can be designated as capstone updates which update both a primary application image and a back-up application image. ");
Step S33, generating a prompt message indicating that the upgrade fails, and exiting.( par 52 "The update of the application image 104A can start automatically, or a message can be presented to a user indicating that the primary application image is corrupt and prompting the user for a command to initiate an update. ")
However, Tarra does not specifically teach updating the second image file while running the first image file.
On the other hand, Chen teaches 
 wherein in Step S3, the step of performing the upgrade operation on the second system image file further comprises the steps of:
Step S31, determining whether the second system image file is successfully upgraded, 
if the result shows "YES", turning to Step S32;
if the result shows "NO", turning to Step S33; ( pg 7 par 2 "If the verification of the new system image fails, in addition to the current upgrade process, an error can be reported, prompting the maintenance personnel to fail the new system image verification.")
Step S32, after setting the startup offset value as the second offset value, turning to Step S4;( pg 7 par 3 "In 104, according to the running system information, it is determined that the system partition where the running system is located is the first system partition, and the data erasure of the second system partition and the writing of the new system image are performed. ")
Step S33, generating a prompt message indicating that the upgrade fails, and exiting.( pg 7 par 2 "If the verification of the new system image fails, in addition to the current upgrade process, an error can be reported, prompting the maintenance personnel to fail the new system image verification.")

Regarding claim 4, Tarra and Chen teaches
The method for protecting a system from being powered off abnormally during an upgrade of claim 1, 
Tarra further teaches
wherein in Step S4, the step of performing the upgrade operation on the first system image file(fig 4:402 par 48 "The consumer device 100 determines 402 if the application image 104A is corrupt.") that is started further comprises the steps of:
Step S41, determining whether the first system image file is successfully upgraded, if the result shows "YES", turning to Step S42(fig 4:402 par 48 "The consumer device 100 determines 402 if the application image 104A is corrupt.");
if the result shows "NO", turning to Step S43;
Step S42, setting the startup offset value as the first offset value, and exiting.( par 52 "The update of the application image 104A can start automatically, or a message can be presented to a user indicating that the primary application image is corrupt and prompting the user for a command to initiate an update. "); and
Step S43, after saving the startup offset value as the second offset value, the terminal device starts the second system image file based on the second offset value when restarted(fig 3:310; par 44 "The consumer device 100 optionally updates 310 application image 104B. According to one embodiment of the present invention, certain application image updates can be designated as capstone updates which update both a primary application image and a back-up application image. ").

Regarding claim 6, Tarra and Chen teaches
The method for protecting a system from being powered off abnormally during an upgrade of claim 1, 
Tarra further teaches
wherein the terminal device further comprises a boot partition, and the boot partition is configured for saving a boot loader.(par 26 “According to one embodiment of the present invention, the non-volatile memory 102 contains a bootloader 107. The bootloader 107 is a set of processor instructions for initializing the consumer device 100 and beginning the execution of one of the application images 104.”)

Regarding claims 7-10, They are the device claims that implement the method of claims 1-4 and are rejected for the same reasons.
Regarding claim 12, it is the device claim that implements the method of claim 6 and is rejected for the same reasons.

Claims 5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070022328 A1 (Tarra) and CN 106020865 A (Chen), in view of US 20100122246 A1 (Gesquiere).

Regarding claim 5, Tarra and Chen teaches
The method for protecting a system from being powered off abnormally during an upgrade of claim 1, 
However, Tarra and Chen do not specifically teach that the size of each of the plurality of storage partitions is more than twice the size of the saved first image file.
On the other hand, Gesquiere teaches 
wherein the size of each of the plurality of storage partitions is more than twice the size of the saved first image file, or is more than twice the size of the second image file.(par 51 “A well known method for firmware upgrade uses a dual flash memory architecture. The firmware embedded in a gateway is persistently stored on a flash memory. If the capacity of the flash memory is large enough, i.e. more than twice the size required to store a firmware image, a dual bank flash architecture can be used.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tarra and Chen to incorporate the memory size of Gesquiere.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Tarra and Chen -- a need for a solution for the issue of making sure there is enough space for both the original firmware and the update in a firmware update setting -- with Gesquiere providing a known method to solve a similar problem. Gesquiere provides “a method for remote firmware upgrade and in particular to a robust and transparent method.”( Gesquiere par 1)

 Regarding claim 11, it is the device claim that implements the method of claim 5 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 104281464 A –software upgrading method for embedded products
CN 105094927 A –device firmware upgrade method and apparatus
US 20170206079 A1 - Zhang – method and device for upgrading software. Partitioned version control.
US 20120260244 A1 - Keller - does some fancying copying around to make things fail-safe.
US 20120239920 A1 - Yang - Bios updating, uses two different storage units, and flags to switch between the two.
US 20110320794 A1 - Yang - also bios updating with two different system image partitions, and updating, and a boot variable.
US 20110173604 A1 - Nakamura - firmware updates, also handles size, relevant to claim 5.
US 20100235617 A1 - Chen - par 7 a conventional means is to store two copies of the software in two regions. Prior art section.
US 20100199078 A1 - Shih – step S508 checking for sufficient memory space.
US 20140325496 A1 - Son – uses two times the size of the software to hold both the original and the update. Relevant to claim 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113